Citation Nr: 0613170	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  95-41 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether a substantive appeal, VA Form 9 or equivalent, was 
timely filed referable to the May 25, 2000 rating decision 
continuing a 10 percent rating for neurodermatitis, eczema.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued a 10 percent 
rating for the veteran's service-connected skin disability.


FINDINGS OF FACT

1.  A rating decision dated on May 25, 2000 continued the 
veteran's 10 percent rating for his service-connected skin 
disability.  Notice of this decision was mailed to the 
veteran on June 1, 2000.

2.  The RO received the veteran's notice of disagreement on 
June 23, 2000.  

3.  The RO issued a statement of the case on January 24, 
2003.

4.  A VA Form 9 has not been received; however, the 
correspondence the veteran purports to be his notice of 
substantive appeal does not comply with the requirements of a 
substantive appeal and is dated March 31, 2003. 


CONCLUSION OF LAW

A VA Form 9, Appeal to the Board of Veterans' Appeals, or 
substantive equivalent, was not timely filed.  38 U.S.C.A. §§ 
5103, 5103A, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303, 20.305 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the veteran was informed of the 
requirements for filing a timely substantive appeal in the 
January 2003 statement of the case.  Additionally, pursuant 
to 38 C.F.R. § 20.101(d), the Board specifically notified him 
by letter dated March 1, 2006 of what constitutes a 
substantive appeal, the timing parameters in place, and the 
perceived defect in his case.  In response, the veteran 
submitted a copy of the document he believed satisfied the 
substantive appeal requirement.  The veteran has been 
adequately notified of the elements of substantiating his 
claim.

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2005).  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction.  38 C.F.R. § 20.202 (2005).
 
To be considered timely, the substantive appeal must be filed 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303 (2005).  If the claimant fails to 
file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

The evidence of record shows that the RO mailed the veteran 
notification of its rating decision of May 25, 2000 on June 
1, 2000; that the RO received a notice of disagreement from 
him on June 23, 2000; and that the RO mailed a statement of 
the case to him on January 24, 2003.  Thus, a timely 
substantive appeal would be one received within one year of 
the notice of the rating decision (a deadline of June 1, 
2001) or within 60 days from the date of mailing of the 
statement of the case (March 24, 2003), whichever was later.  

The document that the veteran contends was his substantive 
appeal pertaining to the increased rating is a letter from 
him to the Board dated March 31, 2003.  There is no 
accompanying postmark or date stamp to show date of receipt 
by the RO.  This letter asks the Board to censure the RO in 
Winston-Salem for not affording his pending appellate claims 
expeditious treatment.  This appears to refer to the Board's 
November 2002 remand of three unrelated claims for further 
development.  That decision mentioned the veteran's increased 
rating claim only in the context of an outstanding order to 
issue a statement of the case, with which the RO complied in 
January 2003, prior to the veteran's letter at issue here. 

Also in the letter written March 31, 2003, the veteran asks 
that the Board grant him a 30 percent evaluation for his skin 
disorder.  This statement does not specifically identify his 
intent to appeal the prior RO decision; nor does it set out 
specific arguments relating to the errors of fact or law made 
by the RO with respect to his increased rating claim.  
Regardless, if this request for a higher evaluation from the 
Board were to be construed as an argument referable to the 
RO's May 2000 decision, it was not written before the 
expiration of the appellate period (March 24, 2003), let 
alone received by the RO by then.  There is no earlier 
document or communication in the file that may be interpreted 
as a substantive appeal as to this issue.  

In sum, since the veteran's March 31, 2003 letter was 
received beyond one year after notice of the May 2000 rating 
decision and more than 60 days after the issuance of the 
statement of the case on January 24, 2003, it may not be 
accepted as timely.  In addition, neither the veteran nor his 
representative requested an extension of time in which to 
file the substantive appeal pursuant to 38 C.F.R. 
§ 20.303 (2005) (which requires a request for extension to be 
submitted in writing, and prior to the expiration of time for 
filing the substantive appeal).  Therefore, the veteran is 
statutorily barred from appealing the May 2000 rating 
decision, and the Board may not reach the merits of the 
claim.  See Roy, supra.  The appeal must be dismissed.

	(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed. 

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


